SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2012(Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246Jd. Aeroporto04630-000 São Paulo, São PauloFederative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to theregistrant in connection with Rule 12g3-2(b): SÃO PAULO, APRIL 16, 2012 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBovespa: GOLL4 and NYSE: GOL) (S&P: B+, Fitch: B+, Moody`s: B1), the largest low-cost and low-fare airline in Latin America, hereby announces that total supply in the period was down 4.9% year on year, while total load factor for March 2012 reached 64.3% SUPPLY GOL s domestic supply declined by 2.9% over the same period the year before (March 2011) , in line with the Company s strategy to maintain supply flat in 2012 over 2011 (target of 0% growth in consolidated supply). The initial objective of the flight rationalization, which began in March, was the cancellation of approximately 60 GOL flights (out of 80 that are part of the scope) and 6 Webjet flights, in addition to the reduction in frequency rates for 3 flights as of March 25 th , based on the following criteria: (i) less profitable operations (ii) night flights (during the early hours); and (iii) longer flights. As a result, the quarter s total supply grew by a mere 1.6% , also in line with our strategy announced for 2012. GOL s international supply fell by 21.6% over the same period last year (March 2011), mainly due to: (i) the return of three B767 aircraft that had been chartered out for international flights; and (iI) the discontinuation of flights to Bogotá, in Colombia. OPERATING DATA March 2012(*) March 2011(*) %Chg (YoY) February 2012(*) %Chg (MoM) Total System ASK (mm) 3,932.6 4,133.8 -4.9% 3,880.4 1.3% RPK (mm) 2,530.2 2,845.6 -11.1% 2,503.1 1.1% Load Factor 64.3% 68.8% -4.5 p.p. 64.5% -0.2 p.p. Domestic Market ASK (mm) 3,592.0 3,699.5 -2.9% 3,529.5 1.8% RPK (mm) 2,324.2 2,584.3 -10.1% 2,266.1 2.6% Load Factor 64.7% 69.9% -5.2 p.p. 64.2% 0.5 p.p. International Market ASK (mm) 340.6 434.3 -21.6% 350.8 -2.9% RPK (mm) 206.0 261.2 -21.1% 237.0 -13.1% Load Factor 60.5% 60.1% 0.3 p.p. 67.5% -7.1 p.p. ( * ) March 2012 – preliminary figures; March 2011 – adjusted management figures; National Civil Aviation Agency (ANAC) figures for February 2012. DEMAND In March, GOL s domestic demand fell by 10.1% year on year , chiefly due to carnival, which fell in March in 2011 and in February in 2012. This trend favored the domestic market in March 2011, which recorded a higher-than-expected load factor. GOL s international demand declined by 21.1% year on year , chiefly due to network differences between the periods. LOAD FACTOR AND YIELDS In the period, GOL s total load factor came to 64.3% , 4.5 percentage points lower than in the same month last year, chiefly due to carnival which fell in March in 2011, as opposed to February in 2012. In March, GOL s yields were virtually flat over the same period the year before, at between 18.0 and 18.5 cents (R$), while quarterly yields increased by 4% year on year. PRASK fell by 6% over March 2011. *2011 RPK adjusted in accordance with the operating data recalculated based on the current DCA Manual. WEBJET Webjet continued to post a load factor consistent with its business proposal and its supply grew by 25.3% in March due to the operation of 4 737-800 aircraft sub-leased from GOL in the period. The table below shows Webjet s traffic figures and consolidates these with GOL's in the presented periods. OPERATING DATA March 2012(*) March 2011(*) %Chg February 2012(*) %Chg (MoM) (YoY) GOL ASK (mm) 3,932.6 4,133.8 -4.9% 3,880.4 1.3% RPK (mm) 2,530.2 2,845.6 -11.1% 2,503.1 1.1% Load Factor 64.3% 68.8% -4.5 p.p. 64.5% -0.2 p.p. WEBJET ASK (mm) 602.2 480.4 25.3% 580.4 3.7% RPK (mm) 452.5 361.5 25.2% 439.6 2.9% Load Factor 75.1% 75.3% -0.1 p.p. 75.7% -0.6 p.p. CONSOLIDATED ASK (mm) 4,534.8 4,614.2 -1.7% 4,460.8 1.7% RPK (mm) 2,982.7 3,207.1 -7.0% 2,942.6 1.4% Load Factor 65.8% 69.5% -3.7 p.p. 66.0% -0.2 p.p. ( * ) March 2012 – preliminary figures; March 2011 – adjusted management figures; National Civil Aviation Agency (ANAC) figures for February 2012. OPERATING DATA 1Q12(*) 1Q11(*) %Chg 4Q11(*) %Chg (YoY) GOL ASK (mm) 12,195.5 12,008.6 1.6% 12,633.1 -3.5% RPK (mm) 8,119.1 8,609.8 -5.7% 8,127.1 -0.1% Load Factor 66.6% 71.7% -5.1 p.p. 64.3% 2.2 p.p. WEBJET ASK (mm) 1,794.6 1,430.1 25.5% 1,640.5 9.4% RPK (mm) 1,385.0 1,117.1 24.0% 1,201.0 15.3% Load Factor 77.2% 78.1% -0.9 p.p. 73.2% 4 p.p. CONSOLIDATED ASK (mm) 13,990.1 13,438.7 4.1% 14,273.6 -2.0% RPK (mm) 9,504.1 9,727.0 -2.3% 9,328.1 1.9% Load Factor 67.9% 72.4% -4.4 p.p. 65.4% 2.6 p.p. ( * ) 1Q12 – preliminary figures; 1Q11 – adjusted management figures; National Civil Aviation Agency (ANAC) figures for 4Q11. 2 ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A. u GOL Linhas Aéreas Inteligentes S.A. (Bovespa: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 900 daily flights to 63 destinations in Brazil and 13 in South America and the Caribbean under the GOL and VARIG brands, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. It also offers its clients a further 12 Brazilian destinations through agreements with local regional airlines. In addition, the SMILES loyalty program, the biggest in Brazil, allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 1800 cities in Brazil and eight abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. ABOUT WEBJET LINHAS AÉREAS S.A. u Webjet Linhas Aéreas S.A., controlled by VRG Linhas Aéreas S.A., offers around 155 daily flights to 18 Brazilian destinations, using a fleet of Boeing 737-300 and 737-800 Next Generation aircraft. In July 2011, GOL announced the acquisition of Webjet. The companies are continuing to operate separately while awaiting the approval of CADE, Brazil s anti-trust authority. This notice contains forward-looking statements relating to the prospects of the business, estimates for operating and financial results, and those related to GOL s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of GOL s management. Such forward-looking statements depend substantially on external factors, in addition to the risks disclosed in GOL s filed disclosure documents and are, therefore, subject to change without prior notice. CONTACTS u Leonardo Pereira u Edmar Lopes u Gustavo Mendes u Ricardo Rocca INVETOR RELATIONS ri@golnaweb.com.br www.voegol.com.br/ir +55 (11) 2128-4700 3 GLOSSARY OF AIRLINE INDUSTRY TERMS u AIRCRAFT LEASING : an agreement through which a company (the lessor), acquires a resource chosen by its client (the lessee) for subsequent rental to the latter for a determined period. u AIRCRAFT UTILIZATION : the average number of hours operated per day by the aircraft. u AVAILABLE SEAT KILOMETERS (ASK) : the aircraft seating capacity multiplied by the number of kilometers flown. u AVERAGE STAGE LENGTH : the average number of kilometers flown per flight. u BLOCK HOURS : refers to the time an aircraft is in flight plus taxiing time. u BREAKEVEN LOAD FACTOR : the passenger load factor that will result in passenger revenues being equal to operating expenses. u CHARTER : a flight operated by an airline outside its normal or regular operations. u EBITDAR : earnings before interest, taxes, depreciation, amortization and rent. Airlines normally present EBITDAR, since aircraft leasing represents a significant operating expense for their business. u LESSOR : the party renting a property or other asset to another party, the lessee. u LOAD FACTOR : the percentage of aircraft seating capacity that is actually utilized (calculated by dividing RPK by ASK). u LONG-HAUL FLIGHTS : long-distance flights (in GOL s case, flights of more than four hours duration). u OPERATING COST PER AVAILABLE SEAT KILOMETER (CASK) : operating expenses divided by the total number of available seat kilometers. u OPERATING COST PER AVAILABLE SEAT KILOMETER EX-FUEL (CASK EX-FUEL): operating cost divided by the total number of available seat kilometers excluding fuel expenses. u OPERATING REVENUE PER AVAILABLE SEAT KILOMETER (RASK) : total operating revenue divided by the total number of available seat kilometers. u PASSENGER REVENUE PER AVAILABLE SEAT KILOMETER (PRASK) : total passenger revenue divided by the total number of available seat kilometers. u PDP FACILITY (PRE-DELIVERY PAYMENT FACILITY) : credit for the prepayment of aircraft acquisitions. u REVENUE PASSENGERS : the total number of passengers on board who have paid more than 25% of the full flight fare. u REVENUE PASSENGER KILOMETERS (RPK) : the sum of the products of the number of paying passengers on a given flight and the length of the flight. u SALE-LEASEBACK : a financial transaction whereby a resource is sold and then leased back for a long period, enabling use of the resource without owning it. u SLOT : the right of an aircraft to take off or land at a given airport for a determined period of time. u SUB-LEASE : an arrangement whereby a lessor in a rent agreement leases the item rented to a third party. u WET-LEASE : a leasing agreement whereby an airline (lessor) provides an aircraft, maintenance, insurance (ACMI) and a complete crew to another airline (lessor), which pays in accordance with the number of hours flown. u WTI BARREL : stands for West Texas Intermediate the West Texas region is where U.S. oil exploration is concentrated. Serves as a reference for the U.S. petroleum byproduct markets. u YIELD PER PASSENGER KILOMETER : the average amount a passenger pays to fly one kilometer. 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 16 , 2012 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Leonardo Porciúncula Gomes Pereira Name:Leonardo Porciúncula Gomes Pereira Title:Executive Vice-President and Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
